 1
 2
 3
 4
 5
 6                                   DISTRICT COURT OF GUAM
 7                                      TERRITORY OF GUAM
 8
     SEDFREY M. LINSANGAN (Pro Se),         ) CIVIL CASE NO. 19-00011
 9                                          )
                   Plaintiff,               )
10                                          )
                   vs.                      ) REPORT AND RECOMMENDATION
11                                          )
     GOVERNMENT OF GUAM, LOURDES            )
12   LEON GUERRERO, Acting in Her Official  )
     as Governor of Guam,                   )
13                                          )
                   Defendants.              )
14   ______________________________________ )
15          Before the court is Plaintiff’s Motion for Summary Judgment. The court heard the
16   Motion on August 16, 2019 and at the conclusion of the hearing took the matter under
17   advisement.
18          After having reviewed the memoranda in support of the motion, the opposition thereto,
19   and having considered the arguments by the parties, the court hereby submits its decision in this
20   Report and Recommendation.
21                                          BACKGROUND
22          On April 4, 2019, Sedfrey M. Linsangan (hereinafter referred as “Plaintiff”) filed a
23   complaint against the Government of Guam and Lourdes Leon Guerrero in her capacity as the
24   Governor of Guam (hereinafter referred to as “Defendants”) seeking a judgment: (1) declaring
25   Guam's legalization of recreational and medical marijuana null and void; (2) enjoining
26   Defendants from engaging in making policies and rules regulating the sale and distribution of
27   marijuana; (3) declaring that the Governor and the Legislature of Guam have committed official
28   misconduct and have violated federal law.
 1          Plaintiff is a resident of Guam and is proceeding “pro se” as a person who is not
 2   represented by an attorney. In his complaint, he argues that he has all the standing which
 3   Section 1421b of the Organic Act bestows upon him.
 4          In his complaint, Plaintiff alleges:
 5          6. Under Section 812 of Title 21 USC Controlled Substances Act, Marihuana is
            Classified as Schedule 1 Substance. Section(c)(10).
 6          A) Drug or other Substance has high potential for abuse.
            b) The drug or other substance has no currently accepted medical use in treatment .
 7          c) There is lack of accepted safety for use of the drug or other substance under medical
            supervision.
 8
            7. Article VI of the Constitution mandate that Judges in every State or Territory shall
 9          be bound any Thing in the Constitution and Federal Laws.
            The Supremacy Clause which contain the Doctrine of Preemption supercedes States and
10          Territory Laws. Article VI buttresses the Supreme Clause by requiring all Government
            officials, both state and federal to give precedence to the Federal Laws and U.S.
11          Constitution over any state constitution or other laws.
12          8. Governor Leon Guerrero has violated her mandated duties under Section 1422 of the
            Organic Act of Guam which stipulate that the Governor is responsible for the faithful
13          execution of federal Laws that is extended to Guam.
14          9). Section 1421b, Section1422, Section 1423a, Section 1423d of Title 48 of the
            Organic Act of Guam were violated by the Defendants.
15
            10). The illegal acts by the Defendants will destroy families, children, economy,
16          businesses and the Island of Guam. It will put more financial pressure on medical
            system and public coffers to treat those that will be addicted and eventually try stronger
17          drugs:
18          The Defendants filed their Answer to the Complaint on April 26, 2019.
19          On May 3, 2019, Plaintiff filed his Motion for Summary Judgment, Defendants filed
20   their Opposition on May 24, 2019, and Plaintiff filed his Reply on June 3, 2019.
21                                             DISCUSSION
22          Plaintiff brings this action for threefold purposes. First, Plaintiff seeks to declare
23   Guam's legalization of recreational and medical marijuana null and void. Second, Plaintiff
24   seeks to enjoin Defendants from making policies or rules regulating the sale and distribution of
25   marijuana. Third, Plaintiff seeks to declare that the Governor and the Legislature of Guam have
26   committed official misconduct in the legalization of recreational and medical marijuana. In that
27   regard, they have violated federal law and their trust “to faithfully support the Constitution of
28   the United States and the laws of the United States applicable to Guam” and the executive

                                                   Page -2-
 1   responsibility to be the faithful executioner of the laws of the United States applicable to Guam.
 2           While not specifically referencing which act is null and void in his complaint, it appears
 3   to the court that Plaintiff is referring to the Guam Cannabis Industry Act of 2019, referred to
 4   herein at times as the “Guam Cannabis Act.” The Guam Cannabis Act became law on April 4,
 5   2019 and is known as Public Law 35-5.
 6           Plaintiff alleges he has standing to bring the present lawsuit pursuant to Section 1421b of
 7   the Organic Act. He alleges that he has suffered a concrete injury because Defendants have
 8   violated a federal law which protects people from the use of a prohibited drug. He further
 9   alleges that such a violation constitutes an invasion of a legally protected interest and that such
10   injury and invasion will be redressed by a favorable court decision.
11           Plaintiff simplistically argues that in the passage of the Guam Cannabis Act, Defendants
12   have committed official misconduct because they have violated their obligations under the
13   Organic Act of Guam. Moreover, the Guam Cannabis Act is illegal because it is in direct
14   contradiction to federal law, the Controlled Substances Act.
15           In his complaint, Plaintiff points out that 21 U.S.C. Section 812, the Controlled
16   Substances Act (CSA) classifies marijuana as a Schedule I Substance. Under the Supremacy
17   Clause and Article VI , the CSA has supremacy over any state or territorial law which is in
18   contrary to federal law, in this instance, the Guam Cannabis Act.
19           Defendants have opposed Plaintiff’s motion and argue that Plaintiff has no standing to
20   bring the complaint before the court.
21           To have standing, Defendants argue that Plaintiff must show that (1) he has suffered an
22   injury in fact to a legally protected interest; (2) that the Defendants’ actions caused the alleged
23   injury; and (3) that it is likely, rather than speculative, that the alleged injury will be redressed
24   by a favorable decision, citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc.,
25   528 U.S. 167, 180-81, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000); Lujan v. Defenders of Wildlife,
26   504 U.S 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). The party invoking
27   federal jurisdiction bears the burden of establishing these elements and each element must be
28   supported with the manner and degree of evidence required at the successive stages of litigation.

                                                    Page -3-
 1   Lujan, 504 U.S. at 561.
 2          Defendants argue that Plaintiff does not meet the first prong of the three-prong standing
 3   test, that Plaintiff has not suffered an injury that is personal and actual or imminent. They
 4   further argue that a generalized grievance regarding governmental intrusion which creates harm
 5   that affects the public general interest in the application of the Constitution and law does not
 6   create a case or controversy which vests standing in Plaintiff. Hollingsworth v. Perry, 570 U.S.
 7   693, 704, 133 S. Ct. 2652, 2661, 186 L. Ed. 768 (2013). Plaintiff must suffer an injury which is
 8   sufficiently concrete to have a direct interest in the outcome of the matter in dispute.
 9          With regard to the second prong of the standing issue, Defendants point out that they
10   have not caused any injury to Plaintiff. Rather than alleging a specific injury, Plaintiff merely
11   makes a general allegation that Defendants have breached their responsibility to faithfully
12   execute the laws of the United States applicable to Guam and their trust to support and defend
13   the Constitution and the laws of the United States applicable to Guam.
14          Finally, Defendants argue that Plaintiff’s grievance to which he seeks redress in this
15   court does not meet the third prong standing test because neither the Organic Act of Guam nor
16   any other statute gives him a private right to enforce a federal law, citing Safe Streets Alliance v.
17   Hickenlooper, 859 F.3d 865 (10th Cir. 2017) (quoting Massachusetts v. EPA, 549 U.S.
18   497, 516-17, 127 S. Ct. 1438, 167 L. Ed. 2d. 248 (2007)). “[P]rivate rights of action to enforce
19   federal law must be created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286
20   (2001). Defendants also advise the court that the CSA contains a list of remedies which may
21   only be enforceable by the Attorney General of the United States and creates no private right of
22   action in any individual.
23          In addition to arguing Plaintiff’s lack of standing, Defendants also argue that the Guam
24   Cannabis Act is legal and not preempted by the CSA.
25          Defendants inform the court that Title 21, Chapter 13 of the United States Code,
26   classifies cannabis as a Schedule I controlled substance and provides a range of federal civil and
27   criminal penalties for anyone who manufactures, distributes, imports or possesses controlled
28   substances in violation of its terms. Defendants contend that courts have not viewed the

                                                   Page -4-
 1   relationship between state laws that authorize medicinal or recreational use of marijuana versus
 2   federal laws that prohibit the same as creating legal conflicts which nullifies the offending state
 3   laws. Rather, Defendants contend that Congress did not intend that the CSA displace all state
 4   and territorial laws associated with controlled substances, citing County of San Diego v. San
 5   Diego NORML, 165 Cal. App. 4th 798 (Cal. Ct. App. 2008) (upholding California medical
 6   marijuana law against preemption challenge). Defendants cite 21 U.S.C. §903 in support.
 7          Section 903 of the CSA provides:
 8          No provision of this subchapter shall be construed as indicating an
            intent on the part of the Congress to occupy the field in which the
 9          provision operates, including criminal penalties, to the exclusion of
            any State law on the same subject matter which would otherwise
10          be within the authority of the State, unless there is a positive conflict
            between that provision of this subchapter and that State law so that the
11          two cannot consistently stand together.
12          In that regard the court notes that under federal law it is a felony to manufacture,
13   distribute, or dispense, or possess with intent to manufacture, distribute, or dispense, a
14   controlled substance; or to create, distribute, or dispense, or possess with intent to distribute or
15   dispense marijuana. Possession of marijuana , however, is a misdemeanor.
16          Does Plaintiff have standing to bring an action to declare the Guam Cannabis
17   Industry Act of 2019 null and void; to enjoin Defendants from engaging in making policies
18   and rules regulating the sale and distribution of marijuana; and to declare that the
19   Governor and the Legislature of Guam have committed official misconduct and have
20   violated federal law?
21          I. Standing under Section 1421b of the Organic Act.
22          Plaintiff contends he has standing to bring this action pursuant to Section 1421b of the
23   Organic Act of Guam. Section 1421b, however, is a statement of the “Bill of Rights.” Plaintiff
24   asserts standing because the “Bill of Rights” confers upon the people the right to petition the
25   government or file a lawsuit for such redress. Section 1421b(a) does provide the people with
26   the general right to petition the government for a redress of their grievances.
27          The court notes, however, that there is no specific provision in Section 1421b which
28   authorizes a citizen to file a private action to compel enforcement of the “Bill of Rights” law or



                                                   Page -5-
 1   to declare null and void any Guam law that contravenes or is inconsistent with the said “Bill of
 2   Rights” provisions. The court does note that the last sentence of Section 1421b states: “All laws
 3   enacted ... by the territorial legislature of Guam which are inconsistent with the provisions of
 4   this subsection are repealed to the extent of such inconsistency.” It is this provision of the
 5   Organic Act which Plaintiff alleges his standing flows.
 6          On its face, Section 1421b appears to apply to territorial laws that abridge the general
 7   rights given to the people by the “Bill of Rights.”
 8          In his complaint, Plaintiff alleges that the Guam Cannabis Act is inconsistent with a
 9   federal law, the CSA, and thus under the Supremacy Clause, it is null and void. Plaintiff does
10   not allege, however, that the Guam Cannabis Act is inconsistent with Section 1421b. Thus, his
11   reliance upon Section 1421b as a statute which gives him standing might be misplaced since he
12   does not allege the Guam Cannabis Act to be contrary to the Bill of Rights provisions in Section
13   1421b, but rather that it is contrary to another federal statute, the CSA.
14          It also appears to the court from Plaintiff’s arguments that he asserts a right to seek relief
15   herein or sue based upon an inherent right which is the general right granted to the citizenry
16   under the Bill of Rights provision to petition the government or file a grievance in that regard.
17   Again, the court notes that no provision within Section 1421b authorizes a citizen to maintain a
18   private action to enforce the general rights provided therein. In order for Plaintiff to have such a
19   right, the right to sue to enforce the “Bill of Rights” provisions must be expressly authorized by
20   Congress in the statute and cannot be implied therefrom nor is it inherent therein. The principle
21   that private actions to enforce federal laws must be authorized by Congress is generally
22   recognized.
23          In Armstrong v. Exceptional Child Center, Inc., 135 S. Ct. 1378, providers of residential
24   habilitation services to Medicaid-eligible individuals brought an action against the Director and
25   Deputy Director of Idaho's Department of Health and Welfare (IDHW) and former IDHW
26   Division of Medicaid Administrator, challenging IDHW's failure to amend existing Medicaid
27   reimbursement rates. The petitioners sought injunctive relief. The trial court granted summary
28   judgment to providers. Defendants appealed. The United States Court of Appeals for the Ninth



                                                   Page -6-
 1   Circuit affirmed. The U.S. Supreme Court reversed and held that: (1) the ability to sue to enjoin
 2   unconstitutional actions by state officers did not rest upon an implied right of action contained
 3   in the Supremacy Clause, and (2) the Medicaid Act did not authorize providers' private action
 4   for injunctive relief to enforce against a State the Act's reimbursement-rate standard.
 5          Plaintiff, however, may have standing in this regard if the provisions of the CSA
 6   authorize such a filing.
 7          In their opposition, Defendants point out that the CSA does not give Plaintiff a right to
 8   file a private action to enforce said provisions against the Guam Cannabis Act. Defendants do
 9   point out that the CSA does provide for remedies. However, the enforcement of these remedies
10   can only be undertaken by the Attorney General of the United States through the filing of a
11   government action and not through a citizenry private action.
12          Thus, it appears that Plaintiff has no standing to bring this action based upon his reliance
13   on Section 1421b of the Organic Act of Guam or upon the Supremacy Clause provision alluded
14   therein.
15          II. General Standing.
16          The court must next determine whether Plaintiff meets the three-fold standing test to
17   bring the action before the court.
18          Has Plaintiff suffered a personal concrete injury at the hands of Defendants that is actual
19   or imminent that can be redressed by a favorable court decision? The court notes that the
20   passage of the Guam Cannabis Act has precipitated Plaintiff’s filing herein. Plaintiff challenges
21   the legality of the Guam Cannabis Act and the legality of the actions exhibited by Defendants in
22   its passage.
23          Various courts have dealt with standing issues in relation to individuals who have
24   brought actions challenging statutes that relate to the legality of medicinal marijuana use. In
25   Raich v. Gonzales, 500 F. 3rd 850 (2007), user and growers of marijuana for medical purposes
26   under California Compassionate Use Act sought a declaration that the Controlled Substances
27   Act was unconstitutional as applied to them. The trial court denied plaintiffs' motion for
28   preliminary injunction. Plaintiffs appealed and the Court of Appeals for the Ninth Circuit



                                                  Page -7-
 1   reversed. With regard to plaintiffs’ standing the Ninth Circuit stated:
 2          We are convinced that the requirements of constitutional standing have been
            met here. Although Raich has not suffered any past injury, she is faced with
 3          the threat that the Government will seize her medical marijuana and prosecute
            her for violations of federal drug law. The threat posed by deprivation of her
 4          medical treatment is serious and concrete: Raich's doctor testified that
            foregoing medical marijuana treatment might be fatal. The threat is not
 5          speculative or conjectural: DEA agents previously seized and destroyed
            the medical marijuana of former plaintiff-appellant Diane Monson.
 6          Monson's withdrawal from this action does not change the fact that DEA
            agents have—and may again—seize and destroy medical marijuana possessed
 7          by gravely ill Californians, including Raich. Finally, it is clear that Raich's
            threatened injury may be fairly traced to the defendants, and that a favorable
 8          injunction from this court would redress Raich's threatened injury.
 9          The Guam Cannabis Act allows certain individuals who are over 21 years of age the
10   ability to possess, use, purchase, and transport marijuana; possess, grow, process, or transport no
11   more than six cannabis plants; transfer marijuana to another person over 21 without
12   remuneration; and to consume marijuana under the limiting provisions of the Act. In addition,
13   the Act authorizes a cannabis cultivation facility and creates a Cannabis Control Board.
14          What direct injury has Plaintiff suffered that is traceable to the Act? Has Plaintiff been
15   prevented from the use and enjoyment of the provisions of the Act? Has he been denied the
16   ability to possess, use, purchase, and transport marijuana? Has he been denied the ability to
17   possess, grow, process, or transport no more than six cannabis plants? Has he been denied the
18   ability to transfer marijuana to another person over 21 years of age without remuneration? Has
19   he been denied the ability to operate a cannabis cultivation facility? Are there proposed
20   regulations by the Cannabis Control Board that deny him benefits under the Act that need to be
21   enjoined? Have Defendants caused actual injury to Plaintiff? These are examples of injuries
22   that are personal, concrete, actual and immediate that provide the necessary ingredients for
23   standing.
24          The mere allegation that Defendants have passed the Guam Cannabis Act which
25   legalizes medicinal and recreational marijuana use provides no personal injury since the injury
26   alleged is one that is public, that applies to the people in general and not personal, concrete,
27   actual, or immediate to Plaintiff. The injury must be concrete and particularized. It
28   must also be actual or imminent and not conjectural or hypothetical.



                                                   Page -8-
 1             Second, does Plaintiff have standing to enjoin Defendants from engaging in making
 2   policies and rules regulating the sale and distribution of marijuana? As stated in the above
 3   analysis, the court has found that Plaintiff has not suffered a concrete injury that is directly
 4   related to the Guam Cannabis Act. In the absence of any such harm, the court must find that
 5   Plaintiff also lacks standing to seek to enjoin Defendants from engaging in making policies or
 6   rules regulating the sale and distribution of marijuana. Moreover, if Plaintiff did have standing,
 7   it appears that the proper body which is tasked with such responsibility, the Cannabis Control
 8   Board, is not a party to this litigation.
 9             Finally, does Plaintiff have standing to bring an action to declare that the Governor and
10   the Legislature of Guam have committed official misconduct and have violated federal law? In
11   addressing this issue, the court notes that its previous discussion of the standing issue also apply
12   herein.
13             To begin with, the court agrees with Plaintiff that the Governor of Guam has the
14   executive responsibility for the faithful execution of the laws of the United States applicable to
15   Guam and that the Governor along with the members of the Guam Legislature are entrusted to
16   faithfully support the Constitution of the United States and the laws of the United States
17   applicable to Guam.
18             Plaintiff asks this court to find that Defendants have breached the trust that has been
19   placed upon them by the Organic Act of Guam because Defendants have passed into law the
20   Guam Cannabis Act which is in direct contravention of the federal Controlled Substances Act.
21   By its passage, Plaintiff argues that Defendants have breached the trust placed upon them by the
22   Organic Act because Defendants have failed to support a federal law that is applicable to Guam
23   and they have failed to adhere and be guided by the Supremacy Clause.
24             The court notes again, that Section 1421b of the Organic Act of Guam does not
25   authorize a citizen to file a private action to compel enforcement of the “Bill of Rights” law.
26   More importantly, Plaintiff has cited to no law which authorizes private actions to redress a
27   constitutional violation. Moreover, as the Supreme Court of the United States has held, the
28   Supremacy Clause does not grant individuals a private right to seek redress of a constitutional



                                                    Page -9-
 1   violation. In addition, the court questions whether it is appropriate for a court to determine
 2   whether or not the Chief Executive or members of the Legislature may be held accountable by
 3   the courts for allegedly breaching their trust to uphold the Constitution of the United States by
 4   the enactment of the Guam Cannabis Act. These issues might be political issues which may be
 5   more appropriately dealt with in other forums other than the courtroom.
 6           Thus, the court also finds that Plaintiff lacks standing to bring an action to declare that
 7   the Governor and the Legislature of Guam have committed official misconduct and have
 8   violated federal law. Moreover, such issues may be more appropriately dealt with in other
 9   forums.
10           Because Plaintiff lacks standing to bring the legality of the Guam Cannabis Act issue
11   before the court, it is not necessary for the court to rule on its legality or illegality.
12                                        RECOMMENDATIONS
13           IT THEREFORE IS RECOMMENDED that the District Court issue an order as follows:
14           1. Denying Plaintiff’s Motion for Summary Judgment, and
15           2. Finding that the Plaintiff lacks standing to seek a judgment: (1) declaring Guam's
16   legalization of recreational and medical marijuana null and void; (2) enjoining Defendants from
17   engaging in making policies and rules regulating the sale and distribution of marijuana; and (3)
18   declaring that the Governor and the Legislature of Guam have committed official misconduct
19   and have violated federal law.
20           It is so recommended.
21
22                                                                    /s/ Joaquin V.E. Manibusan, Jr.
                                                                          U.S. Magistrate Judge
23                                                                    Dated: Sep 06, 2019
24
25                                                  NOTICE
26          Failure to file written objections to this Report and Recommendation within
     fourteen (14) days from the date of its service shall bar an aggrieved party from attacking
27   such Report and Recommendation before the assigned United States District Judge. 28
     U.S.C. § 636(b)(1)(B).
28



                                                    Page -10-
